Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                             KEY WEST DIVISION
                       Case No. 19-cr-10017-MOORE/SNOW

  UNITED STATES OF AMERICA

  vs.

  DONALD HOWARD CONKRIGHT,

        Defendant.
  _____________________________________

        MOTION in LIMINE to PRECLUDE TESTIMONY REGARDING THE
          DEFENDANT’S MENTAL STATE PURSUANT TO RULE 403

        Pursuant to Federal Rule of Criminal Procedure 12.2(b), DONALD

  HOWARD CONKRIGHT (the “Defendant”), filed a Notice of Expert Testimony

  Regarding Mental Condition stating that the Defendant intends to call Emily

  Fallis, Ph.D. to testify at trial as to the mental condition of the Defendant at the

  time of the offense. The United States moves in limine pursuant to Federal Rule

  of Evidence Rule 403 to exclude the Defendant’s witness because the witness

  would serve to confuse the issues and mislead the jury, and any such evidence

  substantially outweighs any arguable probative value.

        Alternatively, the United States moves in limine pursuant to Federal Rule

  of Evidence 704 to prelude the Defendant’s witness from stating an opinion as

  to the Defendant’s intent to commit the charged crimes or to state a conclusion

  that the Defendant did or did not have the requisite intent to commit the charge

  crimes, or to testify that the Defendant had the mental state or condition

  constituting an element of the crime. United States v. Alvarez, 837 F.2d 1024,

  1031 (11th Cir. 1988). Should the Court permit the Defendant’s witness to
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 2 of 15




  testify, the Defendant’s witness should be strictly limited to testifying regarding

  her observations of the Defendant, and the Defendant should be prohibited from

  introducing hearsay statements of the Defendant, and testimony that is wholly

  irrelevant to the charged crimes, is overly prejudicial, and serves only to inflame

  the jury’s sympathy.

     A. Background

     1. The Sophisticated Fraudulent E-mail Scheme

        The victim, Crowley Independent School District in Crowley, Texas,

  contracted with construction company Steele & Freeman, Inc. (“Steele &

  Freeman”) to perform construction work for the school district including building

  a new elementary school, the June W. Davis Elementary School.

        Between October and November 2018, a group of co-conspirators executed

  a fraudulent scheme by impersonating a senior Steele & Freeman employee

  named Dena Rowland. One or more members of the conspiracy communicated

  with employees of the school district using an email address that closely and

  deceptively resembled Ms. Rowland’s account, either by substituting an “.or” or

  a “.net” suffix instead of “.com.”

        By impersonating Ms. Rowland, the conspiracy successfully convinced the

  victim school district to wire substantial payments intended as compensation for

  Steele & Foreman’s construction work to bank accounts controlled by the

  conspiracy. The total amount of diverted payments was approximately $2

  million, divided between two wires of $522,588.98 and $1,473,126.54 amounts.




                                          2
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 3 of 15




     2. The Defendant’s Receipt of the Wire Fraud Proceeds

        Law enforcement investigated the recipient bank for the fraudulent wires

  and discovered the bank accounts wires had been sent to an Iberia Bank Account

  ending in 1139 in the name of Donald Howard Conkright. The Defendant had

  opened the account on October 15, 2018. Law enforcement obtained account

  records for an Iberia Bank Account in the Defendant’s name with an account

  number ending in 1139. The records demonstrated that the Defendant received

  a wire on November 13, 2018, with description of “CCD Steele & Freeman” in the

  amount of $522,588.98 and a wire on November 14, 2018, also with a

  description of “CCD Steele & Freeman” in the amount of $1,473,126.54.

     3. The Defendant’s Laundering of the Wire Fraud Proceeds

        After receipt of the School District’s Funds, the Defendant immediately

  began spending the fraudulent proceeds. On November 13, 2018, the Defendant

  withdrew $7,500 and $9,500. The next day, the Defendant sent a wire in the

  amount of $289,500 and conducted two additional checking withdrawals of

  $7,500 and $9,500. The Defendant also sent a transfer of $750,000 to a second

  Iberia Bank account in his name with an account number ending in 4241.

        The Defendant is charged with two specific counts of money laundering

  pursuant to Title 18, United States Code Section 1957. The first charge is a wire

  of $128,029.87 wired by the Defendant from his Iberia Bank account ending in

  4241 to Braman Motors, Inc. on November 15, 2018. The Defendant purchased

  a 2018 BMW M3-CS from Braman Motors in Miami, Florida. The Defendant

  visited the Braman BMW car dealership, picked the car and filled out all of the



                                         3
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 4 of 15




  paperwork. He is captured on Braman’s security system. During a post-Miranda

  audio and video-recorded interview, the Defendant told law enforcement that his

  co-conspirator told him he could purchase a car and that he wanted a BMW.

        On November 16, 2018, the Defendant transferred $69,205 of wire fraud

  proceeds from his Iberia Bank account ending in 1139 to Kirk Jewelers, Inc. in

  Miami, Florida. Kirk Jewelers also captured the Defendant on its security footage

  in the store, conducting the purchases. During the post-Miranda audio and

  video-recorded interview, the Defendant told law enforcement that he thought

  the watches might be for him as a “wedding gift,” but that he ultimately sent the

  watches to Dubai.

        The Defendant is also charged with concealment of the wire fraud proceeds

  pursuant to Title 18, United States Code, Section 1956(a)(1)(B)(i). On November

  14, 2018, the Defendant wrote a check to Intertech Trading in the amount of

  $72,008.00 from his Iberia Bank Account ending in 1139. The check was for

  payment of computers by Techtrust Integrated Services, Ltd. The computers

  were sent to Nigeria.

        Between November 13 and November 18, 2018, the Defendant traveled to

  five different Iberia Bank locations in the Florida Keys, Homestead, Dadeland,

  Coral Gables, and Miami to conduct cash withdrawals, send wire transfers,

  complete cashier’s checks for approximately $665,000. He also purchased more

  than $13,000 worth of merchandise from the Apple Store.

     4. Procedural History and the Defendant’s Notice of Expert




                                         4
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 5 of 15




        A Grand Jury indicted the Defendant in the Southern District of Florida

  on September 26, 2019 for one count of conspiracy pursuant to Title 18 United

  States Code, Section 371. The Grand Jury indicted the Defendant on January

  24, 2020, in a superseding indictment for conspiracy to commit money

  laundering, and money laundering. The Court arraigned the Defendant on the

  Superseding Indictment on January 27, 2020.

        On February 5, 2020, the Defendant filed a notice of expert testimony. (DE

  No. 22). The Defendant has not filed a notice or otherwise provided notice of the

  intent to use an insanity defense. Dr. Emily Fallis’s report is based on a single

  evaluation of the Defendant conducted on April 18, 2019.

        The Notice states only:

        Defendant Donald Howard Conkright, through counsel and pursuant to
        Fed.R.Crim.Pro. 12.2(b) does hereby give notice that he intends to call Emily
        Fallis, Ph.D., a Clinical Psychologist, to testify as to the mental condition of
        Defendant at the time of the offense when this case proceeds to trial.

     B. Legal Standard – The Insanity Defense Reform Act

        Under the Insanity Defense Reform Act of 1984, 18 U.S.C. §§ 17, 4241-

  4247, a defendant is entitled to a special verdict of not guilty by reason of

  insanity if, after the government proves all the elements of the charged offense

  beyond a reasonable doubt, the defendant then proves by clear and convincing

  evidence that, “as a result of a severe mental disease or defect, [he] was unable

  to appreciate the nature and quality or wrongfulness of his acts.” 18 U.S.C. § 17.

  Federal Rule of Criminal Procedure 12.2(a) requires the Defendant to serve a pre-

  trial notice on the government of the defendant’s intention to raise an insanity

  defense. The Defendant has provided no such notice, and has only provided


                                            5
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 6 of 15




  notice of his intent to elicit expert testimony regarding his “mental condition.”

  (DE No. 22).

        Federal Rule of Evidence 704(b) prohibits an expert witness from opining

  on whether the defendant had or lacked a requisite mental state constituting an

  element of the crime charged, reserving such a decision for the trier of fact alone.

  This means “an expert may not opine on the defendant’s intent.” United States

  v. Gillis, 938 F.3d 1181, 1194 (11th Cir. 2019) (per curiam).           Rule 704(b)

  specifically states that: “No expert witness testifying with respect to the mental

  state or condition of a defendant in a criminal case may state an opinion or

  inference as to whether the defendant did or did not have the mental state or

  condition constituting an element of the crime charged or of a defense thereto.”

  Fed. R. Evid. 704(b).

        It is well recognized that “[a]n opinion is not objectionable just because it

  embraces an ultimate issue.” Fed. R. Evid. 704(a).       However, “[i]n a criminal

  case, an expert witness must not state an opinion about whether the defendant

  did or did not have a mental state or condition that constitutes an element of the

  crime charged or of a defense. Those matters are for the trier of fact

  alone.” Fed. R. Evid. 704(b). “An expert testifies ‘with respect to’ the mental state

  or condition of a defendant when an inference of the facts testified to is that the

  defendant had the mental state or condition constituting an element of the

  crime.” United States v. Alvarez, 837 F.2d 1024, 1031 (11th Cir. 1988). Thus, an

  expert “cannot expressly state a conclusion that the defendant did or did not

  have the requisite intent”; nor can the expert “stat[e] an opinion as to the



                                           6
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 7 of 15




  defendant’s state of mind at the time of the offense.” Id.; United States v. Jeri,

  869 F.3d 1247, 1266 (11th Cir. 2017).

        A defense that negates specific intent based on psychiatric evidence must

  be narrowly constrained to avoid confusion of issues and misleading the jury.

  The Eleventh Circuit was careful to place strict limits on the kind of psychiatric

  evidence that could support a defense theory that negates specific intent. United

  States v. Cameron, 907 F. 2d 1051 (11th Cir. 1990). This is in part because the

  Eleventh Circuit has determined that through the Insanity Defense Reform Act,

  Congress intended to prohibit the presentation of evidence of mental disease or

  defect, short of insanity, to excuse conduct. United States v. Westcott, 83 F.3d

  1354, 1358 (11th Cir. 1996).

        In addition, before the Act’s passage, a defendant could also assert a valid

  defense if he was unable to conform his conduct to the requirements of the

  law. United States v. Freeman, 804 F.2d 1574, 1576 (11th Cir. 1986). However,

  as the second sentence of the Act recites, Congress prohibited the use of “‘non-

  insanity’ psychiatric evidence that points toward ‘exoneration or mitigation of an

  offense because of a defendant’s supposed psychiatric compulsion or inability or

  failure to engage in normal reflection.’” Cameron, 907 F.2d at 1066.

        Congress considered that such prohibited evidence would, if allowed to go

  to the jury, resurrect the former, broader version of the insanity defense “in the

  guise of showing some other affirmative defense, such as ... diminished

  responsibility ... and open the door, once again, to needlessly confusing

  psychiatric testimony.” Id. (quoting S. Rep. No. 98–225, 98th Cong., 2d Sess. 229



                                          7
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 8 of 15




  (1984), reprinted in 1984 U.S.C.C.A.N. 3182, 3411); United States v. Puerto, 392

  F. App’x 692, 703 (11th Cir. 2010).

          In United States v. Cameron, the Court noted that the use of psychiatric

  evidence to negate mens rea “may easily slide into wider usage that opens up the

  jury to theories of defenses more akin to justification.” Cameron, 907 F.2d at

  1067.    Therefore,   only   psychiatric   evidence   which   supports   a   “legally

  acceptable theory of lack of mens rea ” should be admitted. Id. (emphasis in

  original).   Psychiatric evidence is admissible to negate mens rea when the

  evidence focuses on the defendant’s specific state of mind at the time the offense

  was committed. Id. Evidence that a defendant lacks the capacity to form mens

  rea is to be distinguished from evidence that the defendant actually lacked mens

  rea. Id. While the two may be logically related, only the latter is admissible to

  negate the mens rea element of an offense. Id.; see also United States v. Westcott,

  83 F.3d 1354, 1358 (11th Cir. 1996).

     C. Analysis

     The Defendant’s intended use of Dr. Fallis is likely to be classic justification

  and mitigation evidence, not true lack-of-mens-rea evidence. Neither the Notice

  nor Dr. Fallis’s anticipated testimony satisfies Rules of Evidence 403 and 704,

  and the Notice and Dr. Fallis’s anticipated testimony does not comport with the

  Insanity Defense Relief Act.

          1. Dr. Fallis should be precluded from presenting testimony pursuant
             to Federal Rule of Evidence 403




                                             8
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 9 of 15




        Unless shown otherwise, relevant evidence is admissible. Fed. R. Evid.

  402. Relevant evidence is that which “has any tendency to make a fact more or

  less probable than it would be without the evidence” and the fact is

  consequential     to   the   action.   Fed.       R.        Evid.     401.      Even     so,

  a district court “may exclude relevant evidence        if   its     probative    value    is

  substantially outweighed by the danger of one or more of the following: unfair

  prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

  or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. Dr. Fallis’s

  anticipated testimony seriously risks confusing the issues and misleading jurors,

  which would result in extreme and unfair prejudice to the United States.

         The Defendant should be precluded from calling Dr. Fallis at trial where

  her testimony serves only to provide evidence of impaired volitional control and

  will confuse and mislead the jury.       When evaluating the admissibility of

  psychiatric evidence, the Eleventh Circuit has stated that courts should consider

  the following principles:

               (1) [p]sychiatric evidence of impaired volitional control or
               inability to reflect on the ultimate consequences of one’s
               conduct is inadmissible whether offered to support an
               insanity defense or for any other purpose; (2) Congress
               intended to insure that the insanity defense is not improperly
               resurrected in the guise of showing some other affirmative
               defense such as that the defendant had a ‘diminished
               responsibility’ or some similarly asserted state of mind which
               would serve to excuse the offense; and (3) Congress was
               concerned about the danger that expert psychiatric testimony
               regarding inherently malleable psychological concepts can be
               misused at trial to mislead or confuse the jury.




                                          9
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 10 of 15




   United States v. Cameron, 907 F.2d 1051, 1061–62 (11th Cir. 1990).           If the

   defendant were permitted to introduce evidence of general mental-health

   maladies in an attempt to negate the mens rea element of a specific intent crime,

   this would be little more than a backdoor entrance for a form of insanity defense

   excluded by Insanity Defense Reform Act. Cameron, 907 F.2d at 1066. The jury,

   rather than focusing on whether the defendant formed the requisite specific

   intent, could be misled into excusing criminal conduct based on evidence that

   the defendant suffered from mental abnormalities not excused by the statute.

         The Supreme Court recognized that this was a risk inherent in the

   insanity-and-mens rea dichotomy in Clark v. Arizona, 548 U.S. 735 (2006). In

   Clark, the Supreme Court upheld the State of Arizona’s rule categorically

   prohibiting the defense from introducing evidence of mental illness to negate

   the mens rea element of the offense.

         In part, the Supreme Court stated that the State was justified in excluding

   such evidence based on the “potential of mental-disease evidence to mislead

   jurors ... through the power of this kind of evidence to suggest that

   a defendant suffering from a recognized mental disease lacks cognitive, moral,

   volitional, or other capacity, when that may not be the case at all.... [I]t is very

   easy to slide from evidence that an individual with a professionally recognized

   mental disease is very different, into doubting that he has the capacity to

   form mens rea, whereas that doubt may not be justified.” 126 S.Ct. at 2734-35.

         While the Supreme Court’s holding does not affect the general

   admissibility of such evidence under the federal statute; it simply approves the



                                           10
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 11 of 15




   State of Arizona’s rule excluding it in its state criminal proceedings. And, the

   Supreme Court’s commentary on the tendency of mental-health evidence to

   mislead the jury speaks to the trial court’s gatekeeping function in excluding

   psychiatric evidence not directly focused on the mens rea element of the charged

   offense. Likewise in Cameron, the Eleventh Circuit stated that:

         Because psychiatric evidence (1) will only rarely negate specific intent, (2)
         presents an inherent danger that it will distract the jury from focusing on
         the actual presence or absence of mens rea, and (3) may easily slide into
         wider usage that opens up the jury to theories of defense more akin to
         justification, ... district courts must examine such psychiatric evidence
         carefully to ascertain whether it would, if believed, support a legally
         acceptable theory of lack of mens rea.

         Cameron, 907 F.2d at 1067 (internal quotation marks omitted). “[S]uch

   evidence should be evaluated outside the presence of the jury.” Id.; see also

   Lawson, 459 F. Supp. 2d at 1197–98.

         Just this month, in an unpublished opinion in United States v. Crawford,

   citing Federal Rule of Evidence 403, the Eleventh Circuit found that the district

   court had properly excluded evidence of the defendant’s mental state because

   “the dangers that it would confuse the issues and mislead the jury substantially

   outweighed any arguable probative value.” Crawford, No. 18-15060, 2020 WL

   751818, at *2 (11th Cir. Feb. 14, 2020).

         2. Dr. Fallis should not be permitted to state an opinion as to whether
            the Defendant lacked the mens rea requisite for the charged
            crimes pursuant to Federal Rule of Evidence 704.

         Dr. Fallis’ report and testimony directly reflects on the ultimate

   consequence of the Defendant’s actions; she specifically states that the

   Defendant was “an easy person to con.” (Report at p. 7). She further states that



                                           11
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 12 of 15




   “his vulnerability should not be underestimated . . . He became the perfect mark

   for those engaged in fraud.” (Id. at p. 10). Her testimony is impermissible, it

   serves only and entirely to excuse the Defendant’s actions.

         The Eleventh Circuit does permit evidence offered as ‘psychiatric evidence

   to negate specific intent’ when “such evidence focuses on the defendant’s specific

   state of mind at the time of the charged offense.” Cameron, 907 F.2d at 1067.

   Psychiatric evidence tending to negate specific intent must show more than that

   the defendant was unable to reflect properly on, or control, her actions or

   motivations;    “a lack of    conscious        self-reflection      does    not        mean

   a lack of intent.” Cameron, 907 F.2d at 1066 n. 30.              Rather, the psychiatric

   evidence must focus on the defendant’s specific state of mind at the time of

   the offense and show that, because of the defendant’s mental condition, he did

   not have the specific intent necessary to commit the crimes charged. Id. at

   1067. Dr. Fallis’s report contains a recitation of half-formed stories concerning

   the loss of the Defendant’s cat in a Hurricane and a possible childhood abuse

   encounter that serve only to produce sympathy for the Defendant and do not

   provide context for the Defendant’s specific state of mind in October and

   November of 2018.

          “Only in the rare case” will a defendant be so incapacitated by mental

   disease   or   defect   so   as   to   negate      the mens       rea element     of    the

   crime. Cameron, 907 F.2d at 1066. Indeed, as Judge Becker stated on behalf of

   the Third Circuit Court of Appeals, “Only in the rare case . . . will even a legally

   insane defendant actually lack the     requisite      mens       rea   purely     because



                                             12
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 13 of 15




   of mental defect.” United States v. Pohlot, 827 F.2d 889, 900 (3rd Cir. 1987)

   (“Mental illness rarely, if ever, renders a person incapable of understanding what

   he or she is doing.”) (emphasis added); see also United States v. Lawson, 459 F.

   Supp. 2d 1192, 1196–97 (M.D. Ala. 2006).

         Dr. Fallis’s report does not rise to the level of showing that the Defendant

   was so incapacitated by mental disease or defect that he lacked the mens rea to

   commit the charged crimes. She found that he had average intellectual abilities,

   average verbal comprehension and average perceptual reasoning. (Report at p.

   6). And, she determined that his processing speed also was average. (Id.).

         3. Dr. Fallis should be prohibited from testifying as to wholly
            unrelated and inflammatory hearsay statements made by the
            Defendant.

         If the Court does permit Dr. Fallis to testify for the Defendant, the United

   States requests that the Court warn the witness that her testimony must not

   invade the purview of the jury, and that she can only state facts from which the

   jury can infer whether the Defendant had the requisite state of mind without

   stating an ultimate opinion as to the Defendant’s state of mind. She must “not

   expressly state this inference and allows the jury to draw its own conclusions

   from the testimony. United States v. Augustin, 661 F.3d 1105, 1123 (11th Cir.

   2011) (per curiam); see also United States v. Steed, 548 F.3d 961, 977 (11th Cir.

   2008) (per curiam); United States v. Russell, No. 19-10560, 2020 WL 504860, at

   *2 (11th Cir. Jan. 31, 2020).

         In addition, the witness should be precluded from testifying as to hearsay

   statements made by the Defendant and should be precluded from testifying as



                                          13
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 14 of 15




   to other aspects of her examination which are wholly unrelated to the charged

   crimes that serve no purpose other than to evoke sympathy for the Defendant.

   Specifically, the Defendant should be precluded from eliciting testimony

   regarding an alleged experience of sexual abuse as a child, his parent’s history

   of alcohol use and purported abuse, his physical ailments, past relationships,

   and his experience with Hurricane Irma.     (Rep. at pp. 2-4). Not only are these

   statements inadmissible hearsay, but they serve only to inflame the jury, are

   overly prejudicial and have no probative value.

      D. Conclusion

         The United States of America, respectfully requests that the Court

   preclude the Defendant from introducing the testimony of Dr. Fallis during the

   trial, or in the alternative limit Dr. Fallis’s testimony by precluding the

   introduction of hearsay statements, inflammatory and unsupported stories, and

   from stating an ultimate opinion on the Defendant’s mens rea, which is an

   ultimate issue for the jury to determine.

                                          Respectfully Submitted,

                                          ARIANA FAJARDO ORSHAN
                                          UNITED STATES ATTORNEY

                                          By:/s/ Lindsey Lazopoulos Friedman
                                          Lindsey Lazopoulos Friedman
                                          Florida Bar No. 091792
                                          Yisel Valdes
                                          Florida Special Bar No. A5502330
                                          Assistant United States Attorneys
                                          99 Northeast 4th Street
                                          Miami, Florida 33132-2111
                                          Tel: (305) 961-9168
                                          Fax: (305) 530-7976



                                          14
Case 4:19-cr-10017-KMM Document 26 Entered on FLSD Docket 02/21/2020 Page 15 of 15




                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 21, 2020, the undersigned Assistant

   United States Attorney electronically filed the foregoing document with the Clerk

   of the Court using CM/ECF.


                                     /s/ Lindsey Lazopoulos Friedman
                                     LINDSEY LAZOPOULOS FRIEDMAN
                                     Assistant United States Attorney
                                     Florida Bar No. 091792




                                          15
